Title: To Alexander Hamilton from Richard Harison, 16 May 1794
From: Harison, Richard
To: Hamilton, Alexander



New York 16th: May 1794
Dr Sir,

Permit me to call your Attention to the present State of the Laws for mitigating or remitting Forfeitures or Penalties. The first Act upon this Subject was passed the 26th. of May 1790 and has been continued by the Legislature. It extends only to such as arise under the Laws for collecting Duties of Impost and Tonnage and for regulating the Coasting Trade. Hence it was supposed necessary when the Excise Law was passed in 1791 to make a particular Provision with Relation to Penalties and Forfeitures accruing in Consequence of it. This Provision was limited to one Year after the last Day of June then next, and I do not find that it has ever been continued. With Regard, therefore, to all the Forfeitures and Penalties under the Excise Laws, there appears to be no existing Provision of the Nature originally contemplated for remitting or mitigating them. How far this Omission has been accidental I am unable to determine, and I must submit to your Judgment the Propriety of remedying it in future, if it shall be judged adviseable.
Our Friend Lawrance appears very much pleased with his new Appointment. The Chancellor’s would have given great Satisfaction to many of his Well Wishers; and it would not be disagreeable if the Appointment should be transferred to some Character equally meritorious.
Accept my sincere Respects and best Wishes and believe me Dr Sir
ever your’s

Rich: Harison
Hon. Alexr. Hamilton Esqr.

 